[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                             December 19, 2008
                              No. 08-10533                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                D. C. Docket No. 06-00086-CR-4-SPM-WCS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

MICHAEL ROBINSON,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                            (December 19, 2008)

Before TJOFLAT, CARNES and WILSON, Circuit Judges.

PER CURIAM:

     Gwendolyn Spivey, appointed counsel for Michael Robinson, has filed a
motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent review of the entire record reveals no

arguably meritorious issues, counsel’s motion to withdraw is GRANTED, and

Robinson’s convictions and sentence are AFFIRMED.




                                          2